 



EXHIBIT 10.2.12

ASK JEEVES, INC.
EXECUTIVE MANAGEMENT CASH BONUS PLAN
(Fiscal Year 2005)

This document sets forth the terms of the Ask Jeeves, Inc. Executive Management
Cash Bonus Plan for Fiscal Year 2005 (the “Plan”).

Operation of the Plan

Potential Bonus. Participating employees of Ask Jeeves, Inc. (the “Company”) or
one of its subsidiaries may be eligible to receive an annual bonus equal to a
percentage of base salary. The percentage shall be determined in the sole
discretion of the Company, considering the type of employee and the ranges set
forth in the following chart:

                  Bonus as Percentage of Base Salary Type of Employee   Minimum
%   Target %   Maximum %
 
           
Chief Executive Officer
  0%   80%   160%
 
           
Executive Chairman of the Board
  0%   60%   120%
 
           
Executive Vice President
  0%   50%   100%

Quarterly Weighting of Potential Bonus. A participating employee’s potential
annual bonus is targeted for quarterly payout, with 20% of the potential annual
bonus targeted for payout after each of the first, second and third quarters of
2005, and 40% of the potential annual bonus targeted for payout after the fourth
quarter of 2005.

Components of Potential Bonus and their Relative Weights. The portion of a
participating employee’s potential bonus that is actually paid out after each
quarter will depend upon three components: (a) the actual performance of the
Company compared to its targeted performance, (b) the actual performance of the
employee’s division (if applicable) compared to its targeted performance, and
(c) the employee’s individual performance, during such quarter. Each of these
components is weighted depending on the type of employee in accordance with the
following chart:

                  Weight of Component     in Determining Quarterly Payout      
      Individual Type of Employee   Company Performance   Division Performance  
Performance
 
           
Corporate Employee
  75%   0%   25%
 
           
Division Employee
  25%   50%   25%

 



--------------------------------------------------------------------------------



 



The Company and Division performance components will be derived through a
comparison of actual quarterly revenue and profit of the Company or the
employee’s Division, as applicable, against targeted quarterly revenue and
profit. Performance targets will be approved by the Compensation Committee or
the Company’s Chief Executive Officer, Chief Financial Officer, and Senior Vice
President of Human Resources in advance of each quarter. In order to be eligible
to receive a quarterly payout, actual revenue of the Company and the employee’s
Division, if applicable, must be at least 70% of quarterly targeted revenue, and
actual profit of the Company and the employee’s Division, if applicable, must be
at least 85% of targeted profit.

The individual performance component will be based on the employee’s most recent
annual performance review rating on a 1 (high) to 5 (low) scale, potentially
adjusted each quarter by the employee’s manager (or the Compensation Committee).
The Company, in its sole discretion, will distribute the payout percentages of
the employees who fall within each performance rating. The distribution within
each rating is generally expected to be as follows over time:

                  Proposed         Distribution of         Employees within    
    each Rating Performance Rating   Payout %   Category             200%   15%
1   175%   75%   150%   10%             175%   15% 2   150%   75%   125%   10%  
          125%   15% 3   100%   75%   75%   10%             75%   40% 4   50%  
50%   25%   10%           5   0%   100%

New employees without a prior performance review rating will be reviewed each
quarter by their manager.

2



--------------------------------------------------------------------------------



 



Payment Terms

Award Payment and Timing. Subject to change in the sole discretion of the
Company, bonuses are targeted for quarterly payment and will be based on base
salary on the last day of each quarter.

Other Rules

Termination of Employment Rules. Except as expressly provided below, in order to
be eligible for any quarterly payout of the potential bonus under the Plan, a
participant must have been employed by the Company or one of its subsidiaries on
the first and last day of the quarter and must have been an active employee
(i.e., not on leave) for at least two-thirds of the quarter to which the payout
relates. A participant will have no rights with respect to a quarterly payout
under the Plan if his or her employment by the Company or one of its
subsidiaries terminates (for any reason, with or without cause) during the
quarter.

No Assignment. The rights, if any, of a participant or any other person to any
payment or other benefits under this Plan may not be assigned, transferred,
pledged, or encumbered except by will or the laws of decent or distribution.

Taxation. Bonus payments will be taxed as ordinary income (wages) in the year of
payment. All payments will be subject to required income, employment and other
tax withholdings (generally, at the higher supplemental rate) and any other
authorized deductions.

Amendment. The Company reserves the right to amend and/or terminate this Plan at
any time and in any manner, with or without notice.

No Fiduciary Relationship. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be construed as creating
a trust or any kind of fiduciary relationship between the Company and any of its
affiliates on one hand, and any participant or any other person on the other
hand.

No Right to Bonus or Continued Employment. Nothing contained in this Plan or any
related document constitutes an employment or service commitment by the Company
(or any affiliate), affects an employee’s status as an employee at will who is
subject to termination without cause, confers upon any participant any right to
remain employed by or in service to the Company (or any affiliate), interferes
in any way with the right of the Company (or any affiliate) to terminate a
participant’s employment or to change the participant’s compensation or other
terms of employment at any time. This Plan does not constitute a contract and
does not confer upon any person any right to receive a bonus or any other
payment or benefit. There is no commitment or obligation on the part of the
Company (or any affiliate) to continue any bonus plan (similar to this Plan or
otherwise) in any future fiscal year.

3



--------------------------------------------------------------------------------



 



Adjustments. Without limiting the Company’s general amendment authority as set
forth above, the Company may, in its sole discretion, adjust the percentage
measures, related goals, and other provisions of this Plan to the extent (if
any) it determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any change in corporate
capitalization, any corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Company, (2) any
change in accounting policies or practices, or (3) the effects of any special
charges to the Company’s earnings, or (4) any other similar special
circumstances (including, without limitation, litigation recoveries and bad debt
and inventory valuations).

Administration. The Company (by action of its Board of Directors, a committee of
the Board of Directors, or an officer or officers acting within his, her or
their delegated authority) shall administer this Plan, select participants for
this Plan, determine the applicable performance measures, relative weights of
those measures, specific performance goals, and bonus opportunities, determine
performance and the extent to which any applicable goals have been satisfied,
determine whether any bonus is actually payable under this Plan and the amount
of each bonus, and determine the time or times at which and the form and manner
in which bonuses will be paid. The Company shall have the authority to construe
and interpret this Plan and any agreement or other document relating to this
Plan. All actions taken and all interpretations and determinations made by the
Company in respect of this Plan shall be conclusive and binding on all persons
and shall be given the maximum deference permitted by law. As required by the
rules of the Nasdaq National Market, all decisions and payments under this plan
relating to the Company’s CEO and other executive officers shall be discussed
and approved by the Compensation Committee of the Company’s Board of Directors
(and all language above regarding determinations made by others refers only to
such person’s involvement in the recommendation made by management to the
Compensation Committee).

4